United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 1, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 05-11100
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

KEVIN SHED,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:03-CR-316-1
                      --------------------

Before REAVLEY, BARKSDALE and STEWART, Circuit Judges.

PER CURIAM:*

     Kevin Shed appeals his sentences for conspiracy to possess

with intent to distribute cocaine and cocaine base and for

conspiracy to commit laundering of monetary proceeds.      Following

a remand from this court, the district court sentenced Shed to

concurrent sentences of 480 and 240 months of imprisonment.

     Shed first argues that his Sixth Amendment rights were

violated because he was sentenced on the basis of information

provided by individuals who were not subject to cross-

examination.   This argument is without merit.   “[T]here is no

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-11100
                                -2-

Confrontation Clause right at sentencing.”    United States v.

Navarro, 169 F.3d 228, 236 (5th Cir. 1999).

     Shed argues that the district court abused its discretion by

refusing to allow him to testify at sentencing.     Shed has not

shown that there was a dispute over material facts that the

district court could not resolve without a hearing.     See United

States v. Mueller, 902 F.2d 336, 347 (5th Cir. 1990).    Shed had

an opportunity to review the presentence report, to file

objections, and to present affidavits to support his position;

accordingly, the district court did not abuse its discretion by

refusing to allow Shed’s testimony at sentencing.     See United

States v. Henderson, 19 F.3d 917, 927, (5th Cir. 1994).

     Shed argues that the district court must find all sentencing

facts beyond a reasonable doubt, although he concedes that this

court holds that a preponderance of the evidence standard applies

at sentencing.   To the extent that Shed challenges United States

v. Mares, 402 F.3d 511, 519 (5th Cir.), cert. denied, 126 S. Ct.

43 (2005), as wrongfully decided, one panel of this court cannot

overrule a prior panel’s decision in the absence of an

intervening contrary or superseding decision by this court

sitting en banc or by the United States Supreme Court.     See

United States v. Ruff, 984 F.2d 635, 640 (5th Cir. 1993).

     Finally, as Shed concedes, the remedial holding of United

States v. Booker, 543 U.S. 220 (2005), may be retroactively

applied to his case.   See United States v. Charon, 442 F.3d 881,
                          No. 05-11100
                               -3-

892-93 (5th Cir.), cert. denied, ___ S. Ct. ___, 2006 WL 2066690

(Oct. 2, 2006); United States v. Scroggins, 411 F.3d 572, 575-76

(5th Cir. 2005); see also Ruff, 984 F.2d at 640 (one panel of

this court generally may not overrule another).

     AFFIRMED.